DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on October 26, 2022 is acknowledged.  The restriction requirement has been withdrawn given the allowability of claim 1 and its scope in relation to structure claimed in claim 11.  Claims 1-15 are being examined.
Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:
Claim 1, line 2, recites “having” which is grammatically awkward and should be changed to --having:--.
Claim 1, line 9, recites “having” which is grammatically awkward and should be changed to --having:--.
Claim 6, lines 1-2, recites “the sub-metal members” which should be changed to --the two sub-metal members to maintain consistent claim language--.
Claim 11, line 4, recites “has” which is grammatically awkward and should be changed to --has:--.
Claim 11, line 9, recites “has” which is grammatically awkward and should be changed to --has:--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 3, recites “a hole wall” which is indefinite because it is unclear exactly what the Applicant is trying to claim.  What is a hole wall?  Is the Applicant trying to claim a wall of a hole?
Claim 10 recites the limitation "the width direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A width direction of the composite crank is claimed in claim 2, but claim 10 does not depend from claim 2.
Claim 10, line 4, recites “a width direction of the composite crank” which is indefinite because it is unclear what the difference is between the width direction of the composite crank from line 2 and the width direction of the composite crank from lines 2-3.  Does the composite crank have two separate width direction?
The term “near” in claim 10, lines 6 and 7, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as near may not be the same as what another person considers as near therefore the metes and bounds of the limitation cannot be determined.
Allowable Subject Matter
Claims 1-3, 7-9, and 11-15 are allowed over the prior art of record.
Claims 4-6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciavatta et al. (US 2007/0186719 A1) discloses a crank arm that is comprised of a first metal member and a second metal member that are connected by a plurality of fibers that wraps around the first and second metal members, and a sheet that wraps around the plurality of fibers. 
Dal Pra et al. (US 8,024,993 B2) discloses a crank arm that is comprised of a first metal end member and a second metal end member that are connected by a composite material, and a plurality of fibers that are wrapped around the first and second metal end members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656